STOWERS, Justice,
concurring.
Though I agree generally with the court's opinion, I conclude there is no requirement for the superior court to explain why it did not change the father's summer visitation. Under the superior court's custody order, the father will have visitation in the summer on the same schedule as the rest of the year. Given the facts of the case, can this court conclude that such a summer schedule is an abuse of discretion? I cannot. I understand that the court does not find an abuse of discretion, but the court apparently concludes some additional explanation by the superior court is necessary to evaluate whether the failure to modify the summer schedule was within the superior court's discretion. Again, I conclude that it was an acceptable exercise of discretion for the superior court not to modify the summer visitation schedule. In my view, no further explanation is required. But no harm arises from a remand order to provide the superior court with an opportunity to explain its thinking, so I do not dissent from the opinion.